                    2:17-cv-02265-CSB-EIL # 41   Page 1 of 2
                                                                                    E-FILED
                                                         Thursday, 02 May, 2019 08:28:52 AM
                                                               Clerk, U.S. District Court, ILCD

                     UNITED STATES DISTRICT COURT
                     CENTRAL DISTRICT OF ILLINOIS
                           URBANA DIVISION

RICHARD BROOKS,                       )
                                      )
      Plaintiff,                      )
                                      )
             v.                       )               Case No. 17-cv-2265
                                      )
CITY OF KANKAKEE, ILLINOIS,           )
                                      )
      Defendant.                      )


                               JURY VERDICT


      On Plaintiff's retaliation claim against Defendant we, the jury, find in
favor of:                                                     /

      (CHECK ONE) Plaintiff_ _ _ _ _ _ Defendant_~----


      If you find in favor of Plaintiff, you must determine what damages, if
any, Plaintiff suffered. If you find in favor of Defendant you will not award
damages.

     We find Plaintiff's compensatory damages to be:$ _ _ _ _ _ __




                                          26
                      2:17-cv-02265-CSB-EIL # 41          Page 2 of 2



 Fill in the date, and each juror must sign the form.

 Date:          5 /   I / I '1
 s/Foreperson                                    s/Juror


 l)"esiding Juror                               s/Juror
s/Juror

  s/Juror                                      s/Juror

 s/Juror
                                               s/Juror




                                          27
